Citation Nr: 0500926	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  97-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
prior to March 15, 2004, and greater than 30 percent from 
March 15, 2004, for service-connected bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1966 
to December 1968, and from October 1989 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued the assignment of a 10 
percent disability evaluation for the appellant's service-
connected bilateral plantar fasciitis.  Upon receipt of the 
appellant's notice of disagreement and in due course of 
appellate review, by rating decision dated in May 2004, the 
RO granted a 30 percent rating effective March 15, 2004.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a hearing in this case; however, he 
subsequently withdrew such request in January 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the Board sincerely regrets any delay associated with 
the third remand, all requested development in the February 
2004 Board remand has not been performed.  Specifically, the 
Board requested in its February 2004 remand that (1) the 
appellant and his representative should be apprised of the 
provisions of 38 C.F.R. § 3.321 (2004), (2) the appellant and 
his representative should be afforded an opportunity to 
present argument as to the applicability of § 3.321, and (3) 
the RO should duly consider the provisions of § 3.321 as 
evidenced in a supplemental statement of the case (SSOC).  
The Board notes that the SSOC issued in June 2004 does not 
contain notice of the provisions of § 3.321, nor does the 
SSOC indicate as to whether the RO considered such 
provisions.  Accordingly, while the Board applauds the 
previous efforts of the RO in accomplishing the requirements 
of the February 2004 Board remand, another remand is 
nevertheless required in this case to ensure full compliance 
with the Board's previous remand.

The law clearly states that a remand by the Board confers on 
the appellant the right to VA compliance with the terms of 
the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, this case is remanded for the following:

The appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must specifically 
contain notice of the provisions of 38 C.F.R. 
§ 3.321 (2004) as well as notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




